DETAILED ACTION

Claims 2-19 are presented for examination

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of patent application 10722290.  The table listed below shows the similarity between the two and highlight the differences.
Instant Application 16903695
Patent 10722290
     2. (New) A method for waking up an electromechanical surgical system that is detachably couplable to an adapter, the method comprising:
     placing a processor of the electromechanical surgical system in a sleep state; 
     disconnecting a one-wire master circuit from a one-wire bidirectional serial communications interface;
     connecting a power source to the one-wire bidirectional serial communications interface; and
     detecting a presence pulse from a loading unit detachably coupled to the adapter, wherein if the presence pulse is detected, the electromechanical surgical system is placed in an active state.     

     12. (Currently Amended) A method for waking up an electromechanical surgical system having a housing that is detachably couplable to an adapter, the method comprising:
     disconnecting a one-wire master circuit from a one-wire bidirectional serial communications interface;
     connecting a power source to the one-wire bidirectional serial communications interface;
    in response to disconnecting and connecting the one-wire bidirectional communications interface, detecting a presence pulse from a loading unit detachably coupled to the adapter, the loading unit including jaws configured to clamp tissue and apply staples to tissue; and
     interrogating the one-wire bidirectional serial communications interface for the loading unit when the electromechanical surgical system is placed in the active state,





As shown from the table above, claims127 of patent 10722290 teaches the same concept of the instant application.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187